Title: From George Washington to George Measam, 24 September 1778
From: Washington, George
To: Measam, George


          
            [Fredericksburg, 24 September 1778]
          
          The Board of War having directed that the cloathing which is to come on from Boston for the use of the army should be deposited in the first instance at Springfie[l]d and Hartford, there to be sorted and repacked and afterwards brought on to the army—You will proceed to those places and superintend the execution of this business, with all practicable dispatch; provided it can be done consistent with the arrangements which may have been made by Mr Fletcher, in consequence of his instructions from the Board—In doing this you will govern yourself by the directions you will receive from him or the Board of War—If any other person should have [been] appointed to take charge of this matter, it is not my intention to supersede the appointment; in that case however I would still wish you to give your assistance towards forwarding a business of such importance to the army. I have written to Mr Fletcher on the subject. I am Sir Yr most Obedt ser.
          
          
          
          
          p.s. Any cloathing which may be coming on marked for particular regiments are not to proceed so far as Fish Kill; but are to be stopped at Fredericksburgh <or> Danbury.
          
        